DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 & 9-21 are currently pending on the application, of which claims 1-7, 12, 15, & 17 are amended, claim 21 is newly added, and claim 8 has been cancelled.
In light of the amendments to the claims the previous objections to the drawings, interpretation under 35 U.S.C. 112(f), and rejection to claims under 35 U.S.C. 112(b) is withdrawn.
Similarly, due to the amendments to the claims, the previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn. 
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not fully persuasive. Applicant’s arguments are stated in three parts.
First, applicant states that the mover reciprocates in a vertical direction in the receiving portion by rotation of the shaft, and believes this limitation to define over the teachings of Batt. However, the drive member is a mover and Batt teaches the mover is coupled to a shaft and rotated by it (Page 12 3rd to last paragraph), as well as the fact that the mover moves vertically (Page 10 4th paragraph).
Second, applicant states that that the thread configuration shown by Batt does not equate to the claimed thread configuration. Although, the drawings themselves do not showcase such a configuration, Batt does disclose the possibility of having threads between the shaft and the th paragraph). This is the teaching examiner is citing to in the obviousness rejection.
Third, applicant states the mover moves toward the upper and lower end of the receiving portion. This limitation is taught by Batt (Page 10 4th paragraph), where it is stated that the drive member moves axially up and down based on shaft movement (Page 12 3rd to last paragraph).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites that the drum and connecting body are configured to stop rotating when the mover is spaced apart from the first and second stopper. However, it unclear as to how such a stoppage of rotation is possible as there is no disclosure of any braking elements to provide the stopping of the drum and/or connecting body. It is believed that applicant means that rotational motion is not transferred to the drum or connecting body when the mover is spaced apart from the stoppers and will be construed thusly for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-3, 7, 15-16, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) in view of Worst (US3213651A) and Mory (GB724988A).
Regarding claim 1, Batt discloses a laundry treatment apparatus (Fig.1) comprising: a tub (Fig.1 ref 120) configured to receive water and defining an introduction port (Fig.1 portion directly below door ref 102) for insertion or removal of laundry; a drum (Fig.1 ref 122) within the tub and configured to receive laundry through the introduction port (see Fig.1); an agitator (Fig.1 ref 124) located in the drum and configured to rotate relative to the drum (Page 8 see 2nd & 4th paragraph); a rotating shaft that penetrates the tub and drum and connects to the agitator (Fig.1 ref 128); a driver (Fig.1 ref 114) located below the tub and connected to the rotating shaft and configured to rotate the shaft (Page 8 4th paragraph); a connecting unit and connecting body (Fig.3 combination of refs 304, 308, & 320) having a through hole extending through the body and for receiving the shaft (best seen in Fig.3 ref 128 passing through ref 304 & 308) and a receiving portion (Fig.3 see portion where ref 303 is received and moves along ref 302); a power transmission unit (Fig.4 refs 300-303) comprising a mover (Fig.4 ref 303) reciprocates in a vertical direction in the receiving portion of the connecting body by the rotation of the rotating shaft (Page 10 4th paragraph). Although Fig.4 does not showcase the claimed mover thread configuration and shaft coupling, Batt does disclose such a variation wherein the mover is coupled to an outer circumferential surface of a rotating shaft (Page 12 3rd to last paragraph and page 16 4th paragraph) and the mover moves to either an upper or lower end of the receiving portion via rotation direction of the shaft (see Fig.4 threaded portion in conjunction with page 16 4th paragraph) via a first thread on an inner circumferential surface of the mover and a second thread on the outer circumferential surface of the rotating shaft that mesh with each other. Thus, one of ordinary skill in the art would have found such a configuration to be an obvious variant of the embodiment, as disclosed by Batt. Thereby, the shaft rotates and selectively supply power from the shaft through the mover to the connecting body (page 11 5th - 7th paragraph in conjunction with Fig.3). Thus, the claim defines over Batt only in the connecting body being coupled to a bottom surface of the drum. However, such a feature would merely constitute a rearrangement of parts and is also known in the art, as evidenced by Worst and Mory.
Both Worst and Mory disclose washing machines, with Worst showcasing a lost motion clutch utilizing screw thread configuration (see Worst Fig.2 ref 58 & 59) and Mory showcasing similar (see Fig.). Both references disclose the mechanism coupling to a bottom portion of a drum (see Worst Figs.1-2 and Mory) with the claimed thread configuration being supplied on a shaft and another thread on a mover so as to mesh together. Batt, Mory, and Worst and related in the art of washing machines. 
Since both Worst and Mory are capable or rotating a drum via a lost motion clutch having screw threads without any critical benefit being dependent upon the coupling location, one of ordinary skill in the art would reasonably expect that the position of the connector body would not be found critical to the operation of rotating the drum, so long as some portion of the connector body is capable of allow the screw clutch mechanism to spin either the drum or pulsator. Thus, a skilled artisan would constitute the claimed configuration of the connector body coupling to a bottom surface of the tub to be an obvious rearrangement of parts. See MPEP 2144.04(VI)(A). Furthermore, as Batt discloses the possibility of a thread shaft and corresponding thread on the mover for meshing together, and both Mory and Worst show how such a configuration is possible, one of ordinary skill in the art would have found the claimed thread configuration to be an obvious variant disclosed by Batt and further evidenced by Mory and Worst.
Regarding claim 2, Modified Batt discloses the apparatus of claim 1 wherein the power transmission unit further comprises: a first and second stopper (Fig. 4 refs 300, see also Fig.3) disposed at an upper and lower end of the receiving portion and are spaced apart and coupled to the connecting body (Page 11 see 4th paragraph).
Regarding claim 3, Modified Batt teaches the apparatus of claim 2, wherein the diameter of the receiving portion is greater than a diameter of the body through hole (see Fig.3 interior diameter larger than the entrance and exit diameters of the through hole).
Regarding claim 7, Modified Batt teaches the apparatus of claim 3, wherein the first stopper also prevents the mover from exiting the body (see Fig.4) while receiving the shaft and is rotatably supported by the connecting body. 
mover within the receiving portion (see Figs.3-4); the power transmission unit transmits power to the connecting body when the mover arrives at the first or second stopper (page 11 see 6th paragraph); the first and second stoppers are arranged apart from each other in a longitudinal direction (Figs.3-4); the receiving portion and the body through hole are concentric and extend in a longitudinal direction of the rotating shaft (see Figs.3-4). 
Regarding claim 21, Modified Batt teaches the apparatus of claim 2, wherein there is relative rotation (i.e. the rotational force is not transferred) when the mover is spaced apart from the stoppers (see Batt abstract stating more than one full revolution of relative rotation)..

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), and Mory (GB724988A) as applied to claim 3 above, and further in view of Andriano (US5809808A).
Regarding claim 4, Modified Batt teaches the apparatus of claim 3 further comprising a retention coupler (Fig.3 portion between ref 350 and ref 308) that prevents exit of the mover (see Fig.3 retention coupler larger than the mover thereby preventing escape) which is rotatably supported by the connecting body and is configured to receive the rotating shaft. However, assuming arguendo that the referenced element is not a retention coupler, the following alternative rejection is provided. Batt further discloses and end cap (Fig.4 ref 325 synonymous with a retention coupler as it also prevents escape of elements within the body from the bottom) with a lug (Fig.4 ref 327) that is rotatably supported by the connection body (page 11 see 2nd rd paragraph). Thus, such a modification of including an end cap at the top is rendered obvious by Batt for the purposes of safeguarding against undesired relative rotation (Page 11 see 2nd paragraph).
Andriano discloses a clutch mechanism for a washing machine (abstract) wherein a bearing is provided below a retaining element and seal in order to prevent accidental removal of the shaft and corresponding elements (Col.4 lines 32-38). The seal prevents leakage of fluid into the shaft and corresponding elements. Furthermore, bearings are well known elements for reducing friction between rotating elements. Andriano and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the mechanism of Batt to utilize a bearing above the connecting body, thereby reducing friction, and prior to the retention member in order to prevent accidental removal of the rotating elements (Col.4 lines 32-38).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), Mory (GB724988A), and Andriano (US5809808A) as applied to claim 4 above, and further in view of Froelicher (US20020078717A1) and Choi (US20050223754A1).
Regarding claim 5, Modified Batt teaches the apparatus of claim 4, but does not teach the stoppers being oilless bearings and a stepped portion located between the receiving portion and 
Froelicher discloses a bearing assembly for a shaft of a washing machine (abstract) wherein thrust bearing assembly is disclosed (Fig.2 ref 50 including ref 60). The bearing assembly is provided with a shoulder (Fig.2 see refs 62 & 64), synonymous with a stepped portion, disposed below washers (Fig.2 ref 54), thereby being supported by the step portion. The bearing receives the shaft. The assembly is positioned around the circumference of a shaft (Fig.2 ref 30) in order to allow relative rotation while absorbing axial forces that may be produced [0025]. Froelicher and Batt are analogous in the art of washing machines.
Choi discloses a washing machine (abstract) with a washing shaft that drives an agitator (see Fig.2). The shaft utilizes oilless bearings (Fig.3 ref 180, and similar structure near ref 160) in order to minimize friction, thereby ensuring smooth rotation of the shaft [0086]. Choi and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the stoppers of Batt to utilize the bearing and shoulder type configuration of Froelicher in order to absorb the axial forces (Froelicher [0025]) of the mover as it travels up and down. Further, since the absorption of axial forces reads on axial buffers (Batt Page 11 see 4th paragraph), which is the purpose of the stoppers of Batt. Thus, such a modification would have been in the purview of one of ordinary skill in the art in order to utilize one known buffer/stopper configuration in place of another. Since the axial buffers of Batt are sized as to also function as a stopper, one of ordinary skill in the art would also perform the modification in order to maintain a sizing that would perform the same function. Furthermore, .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), Mory (GB724988A), and Andriano (US5809808A) as applied to claim 4 above, and further in view of Froelicher (US20020078717A1) and Seagar (US20090145173A1).
Regarding claim 6, Modified Batt teaches the apparatus of claim 4, wherein the stoppers are axial buffers (Batt Page 11 see 4th paragraph), however Batt does not explicitly state that the axial buffer is a spring nor does Batt teach a stepped portion of the connecting body. However, spring are well-known elements for buffering force and providing axial cushioning as noted by evidentiary references Seagar. Also a stepped configuration is known in the art as evidenced by Froelicher.
Seagar discloses a washing machine with a lost motion clutch (abstract) that utilizes buffering elements to absorb impacts at the end condition [0088-0089], and further discloses that a known type of buffering element is a spring [0089]. Seagar and Batt are analogous in the art of lost motion clutches for washing machines.
Froelicher discloses a bearing assembly for a shaft of a washing machine (abstract) wherein thrust bearing assembly is disclosed (Fig.2 ref 50 including ref 60). The bearing assembly is provided with a shoulder (Fig.2 see refs 62 & 64), synonymous with a stepped portion, disposed below washers (Fig.2 ref 54), thereby being supported by the step portion. The bearing receives the shaft. The assembly is positioned around the circumference of a shaft (Fig.2 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the buffering/stopping element of Batt to utilize a spring, as springs are well known buffering elements to reduce end condition impacts (Seagar [0088-0089]). Further, it is in the purview of one of ordinary skill in the art to utilize a known type of buffering element in place of another. Thus, the one spring would be provided between the retention coupler and the mover and the other spring would be located between the stepped portion and the mover in order to move the mover away from the end conditions (i.e. retention coupler and stepped unit).
Further one of ordinary skill in the art would have found it obvious to modify the stoppers of Batt to utilize the bearing and shoulder type configuration of Froelicher in order to absorb the axial forces (Froelicher [0025]) of the mover as it travels up and down. Further, since the absorption of axial forces reads on axial buffers (Batt Page 11 see 4th paragraph), which is the purpose of the stoppers of Batt. Thus, such a modification would have been in the purview of one of ordinary skill in the art in order to utilize one known buffer/stopper configuration in place of another. Since the axial buffers of Batt are sized as to also function as a stopper, one of ordinary skill in the art would also perform the modification in order to maintain a sizing that would perform the same function.

Claims 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially  as applied to claim 1 above, and further in view of Kim (US20120234054A1).
Regarding claims 9-11, Modified Batt teaches the apparatus of claim 1, but does not discloses a cabinet with a drawer, however such configurations are known in the art, as evidenced by Lee.
Kim discloses a washing machine comprising: a cabinet (Fig.2 ref 20) defining an entrance (Fig.2 front face of ref 20); a drawer (Fig.2 refs 130) that receives a tub (Fig.8 ref 240) that insert and retracts from the entrance (see Fig.2); a rotating shaft (Fig.8 ref 291) penetrates the lower surface of the tub and drum (see Fig.8) to couple to an agitator (Fig.8 & [0028]); the rotating shaft extends in a perpendicular direction from the bottom surface of the cabinet (see Figs.8). The drawer type configuration of Kim allows for energy savings when washing small amounts of laundry [0009 & 0150]. Kim and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the washing machine of Batt to utilize a drawer like configuration similar to Kim in order to save energy when washing small loads (Kim [0008]).
Regarding claim 13, Modified Batt teaches the apparatus of claim 10, wherein the agitator has a body (see Batt Fig.1 ref 124) located in the drum and coupled to the rotating shaft (Batt see Fig.3), the body has a circular plate shape (Fig.1 ref 124) parallel to a lower surface of the drum and arms protruding towards introduction port (Batt Page 8 see 2nd paragraph, stating agitator can have shape as disclosed in US patent 6,212,722 to which specific attention is drawn to Figs.9-10 refs 40, 72, 102, & 106). 
Regarding claim 14, Modified Batt teaches the apparatus of claim 13, wherein the lower surface of the drum defines a hole (see Batt Fig.1 and Page 8 see 4th paragraph, also Kim Fig.2) 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference) Worst (US3213651A), Mory (GB724988A), and Kim (US20120234054A1) as applied to claim 10 above, and further in view of Seagar (US20090145173A1).
Regarding claim 12, Modified Batt teaches the apparatus of claim 10 wherein there is an external rotor type motor (Batt Fig.1 ref 114, also Page 6 see 2nd paragraph). The rotor is connected to the shaft (Batt Page 6 1st paragraph) and it appears that the stator is located outside of the tub and coupled to it (see Batt Fig.1). Thus, the stator generates a magnetic field to rotate the shaft via the rotor. However, assuming arguendo that such a configuration is not explicitly disclosed by Batt, such a configuration is evidenced by Seagar.
Seagar discloses a washing machine (abstract) with an external rotor type motor [0032] that has a stator coupled to the bottom of a tub and a rotor coupled to the shaft (Fig.1, [0030]). Thus, Seagar also acts as evidentiary evidence to showcase that such features are known by Modified Batt. Alternatively, one of ordinary skill in the art would have found it obvious to configure the rotor and stator of the driver as claimed, as such a configuration is known in the art and it is within the purview of one of ordinary skill in the art to utilize one known configuration of a driving unit in place of another to produce predictable results with a reasonable expectation of success. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), Mory (GB724988A), and Andriano (US5809808A) as applied to claim 4 above, and further in view of Faber (US2258244A).
Regarding claim 17, Modified Batt teaches the apparatus of claim 4 but does not disclose a bearing with the claimed configuration of surrounding an outer surface of the retention coupler. However such a feature would have been obvious in light of the teachings of Faber.
Faber discloses a washing machine (Fig.1) that utilizes a lost motion mechanism to drive an agitator & tub (see claims). The washing machine uses a bearing (Figs.2-3 refs 43 & 65) in order to support a shaft (Page 2, Col.1 lines 70-74 & Col.2 lines 29-31), and the bearing is provided on a sleeve (Figs.2-3 ref44 & 63). Further, there is a retaining unit (Figs.1-2 combination of refs 44, 46, 55-57, & 59) that is utilized to securely retain the elements of the agitator mechanism from above, in particular the bearing surrounds the sleeve (Figs.1-2 ref 44) of the retention coupler. Thus, Faber discloses a means of retaining elements while also supporting a shaft of an agitator. Faber and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the retaining unit of Batt (end cap located above the mover) to utilize the bearing and sleeve arrangement of Faber in order to support the shaft (Faber Page 2, Col.1 lines 70-74). Thereby, the bearing would be located between the connecting body and the retention coupler, surround an outer surface of the retention coupler, and face the first stopper in a longitudinal direction. It is further noted that one of ordinary skill in the art would have provided the modification such that the sleeve does not cover any portion of the threaded regions .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), and Mory (GB724988A) as applied to claim 2 above, and further in view of evidentiary reference NPL1 (see attached NPL).
Regarding claim 18, Modified Batt teaches the apparatus of claim 2, but does not teach the second thread on the shaft being greater in diameter than the stopper, rather Fig.4 of Batt shows the inner diameters of the stoppers being equal to the inner diameter of the mover. A skilled artisan understands that since the stopper buffers axial forces, it would be desired to keep the contact surfaces of the mover and the stoppers the same to efficiently transfer/buffer the axial forces. Thus, there exists only two possibilities in order to maintain functionality of the clutch, the inner diameter of the mover is tapped, or the exterior the shaft is threaded. In the case of the mover being tapped second thread of the shaft would increase in diameter in order to mate with the inner thread of the mover. The other case shaft being tapped, would result in the opposite. Thus, when one of ordinary skill in the art is faced with the finite amount of possibilities regarding the diameters of the thread and the stoppers the second thread being larger than the inner diameter of the first stopper would have been an obvious modification to try with a reasonable expectation of success. Furthermore, because one of ordinary skill in the art knows the stress experienced by an object is the result of a force acting over an area, one of ordinary skill in the art would elect to have the threads of the shaft be greater than the diameter of the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batt (WO2008143528A1, including reference to US patent 6,212,722 which is essentially incorporated by reference), Worst (US3213651A), and Mory (GB724988A) as applied to claim 3 above, and further in view of Mory (GB724988A).
Regarding claim 19, Modified Batt teaches the apparatus of claim 3 but does not explicitly showcase a first portion of the shaft which inserts into the receiving portion having the second thread, and the portion outside the receiving portion not have such thread. However, since Batt does disclose that the arrangement of thread can be reversed (Page 16, see 4th paragraph), there is a reasonable expectation that only a first portion which interacts with the thread of the lost motion clutch would be threaded, and a secondary portion of the shaft would not be threaded. However, assuming arguendo that such a feature would not be reasonably expected, such a configuration is known in the art, as evidenced by Mory.
Mory discloses a washing machine (Page 1 lines 9-16) that utilizes a lost motion clutch (see portion from ref 18 until ref 22, also Page 2 lines 16-87 detailing function of the clutch) for control of either an agitator (ref 8) or a tub (ref 6). Mory showcases a known way to thread a shaft (ref 16) and mover (ref 24), wherein a portion of the shaft where the mover travels is threaded and a second portion of the shaft is not threaded (see either portion near ref 20 or ref 26). Mory and Batt are analogous in the art of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the shaft of Batt such that the portion of the shaft that interfaces with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20090211035A1), an explanation of the teachings of Kim is provided in the European Search Report submitted by applicant on 10/04/2019. Thus, the explanation will be omitted for the sake of brevity.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US20020166349A1) teaches the use of oilless bearings on an agitator shaft in a washing machine (Fig.16).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ko (US20160083886A1) teaches a washing machine with flat pulsator configuration located on the bottom surface of a tub (Figs.1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711